Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 4/15/2020.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/9/2020, 6/8/2021, and 7/20/2021 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
device configured to” and “the device is further configured to” in line 10 of claim 15 and line 3 of claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections – 35 USC 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
	Regarding the claimed “device configured to”, although line 2 of claim 15 discloses that the device comprises a network interface and fig. 2 of the applicant’s specification discloses that a client device discloses an interface, processor, network interface, etc., it is unclear if the par [0032] of the applicant’s specification discloses that one of the computing devices may be drawn to virtual machines being executed by physical devices.

Claim Rejections – 35 USC 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew et al (US 8,850,527).

Regarding claim 8, Chew et al teaches a method for parameterized application installation and launch (col. 3, lines 58-61, “installation request” & col. 7, lines 42-46, “Launch/Inst. App”), comprising:
providing, by a server to a device, a content item comprising an identification of an application (col. 3, lines 45-50, “application ID”) and a parameter for use by the application (col. 7, lines 22-27, “download address URL of the application”); 
receiving, by the server from the device, authentication credentials of a user of the device and an identification of the content item (col. 3, lines 45-50, “the first authentication data”), 
col. 4, lines 1-9, “the authentication server stores the application identifier in association with the identifier of the secure processor of the first NFC device”); 
subsequently receiving, by the server from the application of the device, the authentication credentials of the user (col. 3, lines 50-57, which discloses transmitting the authentication data to the authentication server); the application executed by the device responsive to completion of installation of the application (col. 4, lines 4-9, “installed application and the first authentication data”); 
retrieving, by the server, the identification of the content item and the parameter for use by the application (col. 9, lines 1-10, “determines a download address URL”), based on receipt of the authentication credentials of the user (col. 9, lines 1-20 & col. 10, lines 20-50, which disclose the application ID data and URL of the location of the application requested for download correlating to the provided authentication verification data); and 
transmitting the parameter, by the server to the device, the application of the device utilizing the received parameter (col. 10, lines 10-20, which discloses launching the installation of the application upon downloading the application via accessing data corresponding to the submitted URL).
Regarding claim 9, Chew et al teaches wherein the parameter for use by the application is not stored by the device while installing the application (col. 7, lines 24-28, “download address URL”). 
Regarding claim 10, Chew et al teaches wherein the parameter for use by the application is not accessible by the application prior to receipt of the identification of the col. 9, lines 1-10, which disclose the download address URL being stored in a database prior to installation authorization). 
Regarding claim 11, Chew et al teaches wherein receiving the identification of the content item further comprises receiving the identification of the parameter for use by the application (col. 9, lines 8-12, “download address URL”). 
Regarding claim 12, Chew et al teaches wherein receiving the identification of the content item further comprises redirecting the device, by the server, to an application installation server (col. 12, lines 1-4, “communication with the application server”). 
Regarding claim 13, Chew et al teaches wherein redirecting the device to the application installation server further comprises providing a resource identifier corresponding to the application, the resource identifier not including the parameter for use by the application (col. 6, lines 10-15, “identifier of the component NAPP”). 
Regarding claim 14, Chew et al teaches wherein redirecting the device to the application installation server further comprises providing a resource identifier corresponding to the application including the parameter for use by the application (col. 6, lines 39-50, “identifiers of software components NAPP”), the application installation server removing the parameter upon receipt of a request for the application from the device (col. 10, lines 1-5, “delete the line of this table associating the software component”). 

Claim Rejections – 35 USC 103

A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

10.	Claims 1-7 and 15-20 are rejected under 35 USC 103 as being unpatentable over Chew et al (US 8,850,527) in view of Aggarwal (US 8,613,108).
Regarding claim 1, Chew et al teaches a method for parameterized application installation and launch (col. 3, lines 58-61, “installation request” & col. 7, lines 42-46, “Launch/Inst. App”), comprising:
receiving, by a device, a content item comprising an identification of an application (col. 3, lines 45-50, “application ID”) and a parameter for use by the application (col. 7, lines 22-27, “download address URL of the application”); 
detecting, by the device, an interaction by a user with the content item (fig. 5 & col. 7, lines 42-46, “Launch/Inst. App”); 
transmitting, by the device, authentication credentials of the user and an identification of the content item to an authentication server (col. 3, lines 45-50, “the first authentication data”), the authentication server storing the identification of the content item in association with the user (col. 4, lines 1-9, “the authentication server stores the application identifier in association with the identifier of the secure processor of the first NFC device”); installing the application, by the device, responsive to detection of the interaction by the user with the content item, the col. 4, lines 4-9, “installed application and the first authentication data”); 
receiving, by the device from the authentication server, an identification of the parameter for use by the application (col. 9, lines 1-5, “determines a download address URL”), the parameter retrieved responsive to the storage of the identification of the content item in association with the user (col. 9, lines 1-10, which discloses the application download URL address being determined by accessing the database); and 
utilizing the received parameter within the application, by the device, responsive to receipt of the identification of the parameter (col. 10, lines 10-20, which discloses launching the installation of the application upon downloading the application via accessing data corresponding to the URL).
Aggarwal further teaches retransmitting, by the device, the authentication credentials of the user to the authentication server (fig. 13, ‘204/’214, which discloses sending credentials to a server for a second time), responsive to execution of the application and the parameter retrieved responsive to the retransmission of the authentication credentials of the user (fig. 13, ‘204/’210/’214, which discloses sending credentials to a server for a second time, which occurs after requested data has been downloaded).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital content downloading environment of Aggarwal within the secure application installation system of Chew et al, which would provide the predictive result of enhancing the secure downloading facilitation of Chew et al via implementing the location-based downloading functions because granting/denying access in a location-based manner taught by Aggarwal) would provide an extra layer of security to Chew et al by preventing downloading/installation if a user isn’t within a location in which the user is permitted to download/install specific applications.

Regarding claim 2, Chew et al teaches wherein the parameter for use by the application is not stored locally while installing the application (col. 7, lines 24-28, “download address URL”). 
Regarding claim 3, Chew et al teaches wherein the parameter for use by the application is not accessible by the application prior to receipt of the identification of the parameter from the authentication server (col. 9, lines 1-10, which disclose the download address URL being stored in a database prior to installation authorization).
Regarding claim 4, Chew et al teaches wherein transmitting the identification of the content item further comprises transmitting the identification of the parameter for use by the application (col. 9, lines 8-12, “download address URL”). 

Regarding claim 5, Chew et al teaches wherein the identification of the application and the parameter for use by the application are included in a resource identifier (col. 6, lines 10-15, “identifier of the component NAPP”); and wherein installing the application further comprises downloading the application, by the device via an installation application, at an address corresponding to the resource identifier (col. 4, lines 10-14), the installation application removing the parameter for use by the application from the resource identifier prior to col. 10, lines 1-5, “delete the line of this table associating the software component”). 
Regarding claim 6, Chew et al teaches wherein transmitting authentication credentials of the user further comprises displaying a prompt for authentication credentials (col. 9, lines 40-50, “display screen”); and receiving authentication credentials from the user (col. 9, lines 45-55). 
Regarding claim 7, Aggarwal further teaches wherein retransmitting the authentication credentials further comprises redisplaying the prompt for authentication credentials (col. 13, lines 25-30 & col. 14, lines 65-67); and re-receiving authentication credentials from the user (fig. 12, ‘164 & col. 13, lines 25-30). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital content downloading environment of Aggarwal within the secure application installation system of Chew et al, which would provide the predictive result previously addressed regarding claim 1.
Regarding claim 15, Chew et al teaches a system for parameterized application installation and launch (col. 3, lines 58-61, “installation request” & col. 7, lines 42-46, “Launch/Inst. App”), comprising:
a device comprising a network interface (fig. 1 & col. 3, lines 40-45, “NFC device”) in communication with an authentication server and an application server (col. 3, lines 49-57, which discloses NFC device communication with an application and authentication server), the device executing a first application configured to: 
 (col. 3, lines 45-50, “application ID”) and a parameter for use by the second application (col. 7, lines 22-27, “download address URL of the application”); 
detect an interaction by a user with the content item (fig. 5 & col. 7, lines 42-46, “Launch/Inst. App”); 
transmit authentication credentials of the user and an identification of the content item to the authentication server (col. 3, lines 45-50, “the first authentication data”), the authentication server storing the identification of the content item in association with the user (col. 4, lines 1-9, “the authentication server stores the application identifier in association with the identifier of the secure processor of the first NFC device”); 
wherein the device is configured to:
retrieve and install the second application from the application server, responsive to detection of the interaction by the user with the content item, the second application executed upon completion of installation (col. 4, lines 4-9, “installed application and the first authentication data”); 
receive, from the authentication server, an identification of the parameter for use by the second application (col. 9, lines 1-5, “determines a download address URL”), the parameter retrieved responsive to the storage of the identification of the content item in association with the user (col. 9, lines 1-10, which discloses the application download URL address being determined by accessing the database); and 
col. 10, lines 10-20, which discloses launching the installation of the application upon downloading the application via accessing data corresponding to the URL).
Aggarwal further teaches wherein the second application is configured to:
retransmit the authentication credentials of the user to the authentication server (fig. 13, ‘204/’214, which discloses sending credentials to a server for a second time), responsive to execution of the second application responsive to execution of the second application and the parameter being retrieved responsive to the retransmission of the authentication credentials of the user (fig. 13, ‘204/’210/’214, which discloses sending credentials to a server for a second time, which occurs after requested data has been downloaded).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the digital content downloading environment of Aggarwal within the secure application installation system of Chew et al, which would provide the predictive result of enhancing the secure downloading facilitation of Chew et al via implementing the location-based downloading functions because granting/denying access in a location-based manner (taught by Aggarwal) would provide an extra layer of security to Chew et al by preventing downloading/installation if a user isn’t within a location in which the user is permitted to download/install specific applications.

Regarding claim 16, Chew et al teaches wherein the parameter for use by the second application is not stored locally while installing the second application (col. 7, lines 24-28, “download address URL”). 
Regarding claim 17, Chew et al teaches wherein the parameter for use by the second application is not accessible by the second application prior to receipt of the identification of the parameter from the authentication server (col. 9, lines 1-10, which disclose the download address URL being stored in a database prior to installation authorization). 
Regarding claim 18, Chew et al teaches wherein the first application is further configured to transmit the identification of the parameter for use by the second application (col. 9, lines 8-12, “download address URL”). 
Regarding claim 19, Chew et al teaches wherein the identification of the application and the parameter for use by the application are included in a resource identifier (col. 6, lines 10-15, “identifier of the component NAPP”); and wherein the device is further configured to retrieve and install the second application via an installation application, at an address corresponding to the resource identifier (col. 4, lines 10-14), the installation application removing the parameter for use by the second application from the resource identifier prior to installation of the second application (col. 10, lines 1-5, “delete the line of this table associating the software component”). 
Regarding claim 20, Chew et al teaches wherein the second application is further configured to display a prompt for authentication credentials (col. 9, lines 40-50, “display screen”); and receive the authentication credentials from the user (col. 9, lines 45-55). 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211231